1     ROBERT FABELA, CITY ATTORNEY
      MOSES W. JOHNSON, IV (SBN 118769)
2     E-mail: mjohnson@anaheim.net
      200 S. Anaheim Boulevard, Suite 356
3     Anaheim, California 92805
      Tel: (714) 765-5169 Fax: (714) 765-5123
4
      Attorneys for Defendant CITY OF ANAHEIM AND
5     OFFICER LOPEZ
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    ROBERT RAY,                                  Case No.: SACV 16-00489 DOC
12                     Plaintiff,                  Assigned to:           Hon. David O. Carter
                                                   Dept.:                 9D
13              v.
                                                   ORDER OF DISMISSAL
14    CITY OF ANAHEIM; Officer
      LOPEZ, Badge Number unknown;                 Action Filed:          March 16, 2016
15    DOES 1 to 20, inclusive,                     Trial Date:            None set
16                     Defendants.
17
18              Pursuant to the Stipulation of the parties filed on or about March 30, 2020,
19   the above-captioned action can be dismissed with prejudice pursuant to FRCP
20   41(a)(1), with each party is to bear its own costs and attorney's fees.
21              IT IS HEREBY ORDERED THAT this action is dismissed with prejudice.
22
      Dated: March 31, 2020
23
24                                                     Hon. David O. Carter
                                                       United States District Judge
25
26
     137288v1
27
28
                                                   1
                                                           Case No. Case No. SACV 16-00489 DOC(JCG)
